UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1471


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEWIS F. CARTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cv-00161-MHL)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lewis F. Carter, Appellant Pro Se. Randolph Lyons Hutter, Francesca Ugolini, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lewis F. Carter appeals the district court’s order denying his motions for

reconsideration, to alter or amend a prior judgment, and to void judgment. Fed. R. Civ.

P. 59(e), 60(b), 60(d).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Carter, No. 3:15-cv-00161-MHL (E.D. Va. Mar. 9, 2018). We deny the Government’s

motion for sanctions. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2